DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a stage light having a wireless power signal transmission system, comprising: a base; a U-shaped arm pivotally connected to the base; a light head pivotally connected between two holding arms of the U-shaped arm; and a driving assembly configured to drive the U-shaped arm and the light head to rotate, wherein a wireless power transmission device is provided at a connection portion between the U-shaped arm base and the base and/or between the U-shaped arm and the light head, and the wireless power transmission device includes a wireless power signal transmitting module and a wireless power signal receiving module which is matched with the wireless power signal transmitting module.
Regarding claims 2-12, claims 2-12 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Von Novak, III et al. discloses wireless powered lighting, but fails to teach the specific structure of claim 1.
	Cavenati et al. discloses a stage light including a u-shaped bracket, but fails to disclose the wireless power requirements of claim 1.
	The combination of the two to anticipate the invention of claim 1 would not have been obvious to one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879